Citation Nr: 0302327	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized 
prescriptions provided by a private pharmacy in September 
2001.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.

By letter dated in October 2001, the VA medical center in 
Indianapolis, Indiana advised the veteran that the VA would 
not reimburse the cost of his prescriptions purchased at a 
private pharmacy.  


FINDINGS OF FACT

1.  The veteran is service-connected for a psychiatric 
disability.

2.  The veteran received prescriptions for medication for 
treatment of herpes zoster and another non-service-connected 
disability in September 2001.

3.  These prescriptions were filled at a private pharmacy, 
and payment or reimbursement for their cost was not 
authorized.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was seen by a private physician in August 2001.  
It was noted that a cardiac catheterization was scheduled for 
September 4, 2001.  The impressions were that the findings 
were most consistent with herpes zoster and a possible 
secondary bacterial cellulitis.  The physician indicated that 
he had spoken with the veteran's cardiologist who wanted to 
defer the catheterization until the condition resolved.

In September 2001, the veteran submitted a receipt from a 
private pharmacy reflecting that he had paid $345.76 for two 
prescriptions.  

The veteran was hospitalized in a private facility in 
September 2001 after he had developed increased chest 
discomfort.  On discharge, Tricor was prescribed.

A copy of another receipt for a prescription for Tricor 
filled at a private pharmacy was received in September 2001.  
This was in the amount of $73.54.

Service connection is in effect for a psychiatric disability.

Analysis

Initially, the Board notes that there is no indication, nor 
does the veteran contend, that he obtained VA authorization 
prior to receiving the medical services for which he is now 
seeking payment or reimbursement. 38 U.S.C.A. § 1703 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2002).  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service- connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program and (ii) is medically 
determined to have been in need of care or treatment to make 
possible such veteran's entrance into a course of training, 
or prevent interruption of a course of training, or hasten 
the return to a course of training which was interrupted 
because of such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998);  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The veteran is seeking reimbursement for the cost of 
prescriptions he incurred in September 2001.  The record 
reflects that the veteran went to a private physician and 
received a prescription for treatment of herpes zoster.  As 
noted above, service connection is in effect for a 
psychiatric disability.  Clearly, the medication he received 
was not for a service-connected disability or for a non-
service-connected disability that was aggravating a service-
connected disability.  Accordingly, the veteran does not meet 
the first part of the three-part test set forth above.  Thus, 
there is no need to address the other aspects of the test.  

In order to obtain reimbursement for the cost of the 
prescriptions the veteran had filled at a private pharmacy, 
all three criteria summarized above must be met.  Since the 
veteran did not meet the first part, the claim must be 
denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In light of the disposition in this case, the Board finds 
that the requirements of the VCAA have been met.  The veteran 
was furnished a statement of the case that set forth the 
applicable law.  In addition, he was afforded the opportunity 
to testify at a hearing before the Board, but indicated on 
his substantive appeal filed in March 2002 that he did not 
want a hearing.  There is no indication that there is any 
additional evidence that could be procured that would benefit 
the veteran.  As such, the Board finds that the VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim, as well as the actions expected of 
him and those the VA would provide, have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).







ORDER

Reimbursement or payment by the VA of the cost of 
unauthorized prescriptions provided by a private pharmacy in 
September 2001 is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

